Citation Nr: 1514856	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to February 14, 2008, for degenerative disc disease (DDD), status post fixation L4-L5, and a disability rating in excess of 40 percent beginning from February 14, 2008.  

2. Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right leg associated with DDD, status post fixation L4-L5.  

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left leg associated with DDD, status post fixation L4-L5.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 14, 2008.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1996 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2009 rating decision, the RO increased the disability rating from 10 percent to 40 percent effective from February 14, 2008, the current effective date.  This rating decision also granted the TDIU effective from the same date.  

The appeal for an increased rating was certified to the Board as entitlement to an earlier effective date for the award of a 40 percent disability rating.  However, a review of the procedural history of the matter shows that the Veteran filed a timely notice of disagreement (NOD) following the initial November 2009 rating decision.  A statement of the case (SOC) was not issued until after the Veteran filed a second NOD after the November 2009 rating decision.  However, as the RO acknowledged in the December 2012 SOC, "You had one year to appeal our decision and submitted a Notice of Disagreement that was received in a timely fashion on January 23, 2009; therefore, your claim is considered to have been continually prosecuted since this date."  (Emphasis added.)  Accordingly, the Board has recharacterized the issue to accurately reflect the Veteran's intent to appeal the initial (now staged) ratings assigned.  See, e.g., Hazan v. Gober, 10 Vet. App. 511 (1997).

The issue of entitlement to a TDIU prior to February 14, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 14, 2008, the disability picture of the Veteran's service-connected low back is most consistent with symptoms involving at least forward flexion limited to 45 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Beginning from February 14, 2008, the Veteran's disability picture is not manifested by symptoms greater than forward flexion of the thoracolumbar spine 30 degrees or less.  

3.  The credible evidence does not provide a basis for concluding that the Veteran's radiculopathy of either the right or left lower extremity is manifested by more than mild effects, and there are no other compensable neurologic abnormalities or surgical scars.  

4.  The individual and collective disability picture of the Veteran's low back and associated neurologic abnormalities is contemplated by the rating schedule.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 20 percent disability rating for DDD status post fixation L4-L5, have been met prior to February 14, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45,  4.59, 4.71a including Diagnostic Code 5243 (2014).


2.  The criteria for assignment of an initial disability rating in excess of 40 percent for DDD status post fixation L4-L5, have not been met beginning from February 14, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45,  4.59, 4.71a including Diagnostic Code 5243 (2014).

2.  The criteria for assignment of an initial disability rating in excess of 10 percent for radiculopathy of the right leg, associated with DDD status post fixation L4-L5, have not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.122, 4.123, 4.124, 4.124a, including Diagnostic Code 8520 (2014).

3.  The criteria for assignment of an initial disability rating in excess of 10 percent for radiculopathy of the right leg, associated with DDD status post fixation L4-L5, have not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.122, 4.123, 4.124, 4.124a, including Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a notice letter in October 2007, which was prior to the rating decision granting service connection for his lumbar spine disability.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the appeal being decided herein because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  A VA treatment record from September 2011 refers to private treatment with a "civilian pain management physician."  On numerous opportunities, the Veteran did not identify those records as relevant to the instant appeal.  To the contrary, the Veteran, through his private attorney argued his case only in the context of an earlier effective date for the award of a 40 percent rating for his lumbar spine disability prior to February 14, 2008.  This indicates his belief that a rating higher than 40 percent is not warranted after that date, which also means that the private treatment records after that date would not help substantiate the appeal.  Accordingly, the Board must proceed without those records.  

Aside from the medical records, the Veteran has also undergone VA examinations to evaluate the severity of his service-connected disability.  The most recent examination was conducted in August 2012.  The examinations are adequate as they fully describe the Veteran's disability picture in sufficient detail to determine the appropriate schedular rating assignable.  See 38 C.F.R. § 4.85; McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  Otherwise, there is no indication that his disability picture has materially increased in severity since the August 2012 VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A.  Disability Ratings - Generally
Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Similarly, in claims for increased ratings, VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  

The competency and credibility of all evidence must be considered.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

B.  Rating Schedule

The Veteran's low back disability is current evaluated under 38 C.F.R. § 4.71a, diagnostic code (DC) 5243.  The rating schedule for this disability is set forth in the General Rating Formula for Diseases and Injuries of the Spine, as follows:  

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine
100 
Unfavorable ankylosis of the entire thoracolumbar spine
50 
Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine
40 
Favorable ankylosis of the entire cervical spine
30 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
20 
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
10 
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 


The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).


C.  Application in this Case - Discussion
(1) Low Back

Prior to February 14, 2008

Prior to February 14, 2008, the Veteran is assigned an initial 10 percent disability rating for his low back disability.  The Board finds the evidence shows a disability picture more nearly approximating a 20 percent disability level.  

Specifically, a private (non-VA) neurologist evaluated the Veteran in November 2007 and found flexion limited to approximately 45 to 60 degrees secondary to pain.  Then, a December 2007 VA examination found muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Likewise, on VA outpatient treatment in January 2008, it was found that the Veteran had "marked pain beyond 45 degrees flexion."  

When resolving all reasonable doubt in the Veteran's favor, this evidence indicates a degree of severity most consistent with the 20 percent level.  

A rating higher than 20 percent is not warranted prior to February 14, 2008 as a higher level of symptomatology is not factually ascertainable earlier than that date.  In this regard, the RO assigned the 40 percent rating on the basis of a VA examination conducted in June 2008.  That examination showed flexion to 20 degrees with no change on repetition or due to pain.  This symptomatology is consistent with the higher-level disability rating assigned.  Yet, the VA examiner noted that he could not account for the Veteran's marked decrease in range of motion, particularly with forward flexion, in absence of muscle spasm.  This suggests there was question as to the validity of the loss of motion demonstrated on examination.  There are subsequent indications suggesting that the degree of disability portrayed by the Veteran throughout VA examinations and treatment is not entirely accurate.  For instance, a VA doctor in August 2009 found that "there are some doubts in both sides in this case" in light of the Veteran "not try[ing] enough for the ROM and showed a very small extension," and he could walk "very well" on heels and toe, plus he had preserved strength as well as sensation in both lower extremities.  In other words, the Veteran's subjective demonstration of limited motion is not supported by objective evidence, which is required to assign a higher level disability rating.  See, e.g., 38 C.F.R. § 4.59.  In fact, one month prior, in January 2008, the Veteran went to VA on an outpatient basis, and his range of motion at that time was noted to involve "marked pain beyond 45 degrees flexion."  This finding is most consistent with a degree of severity involving forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, which is consistent with the 20 percent disability rating assigned.  See 38 C.F.R. § 4.71a.  

As a final matter, the Board recognizes that the service department recommended in June 2007 that the Veteran be separated at a "a 40% disability rating including under the VA schedule for rating disabilities guidelines."  The service department's finding, in this regard, is not binding on VA, and it is not supported by the post-service medical evidence, which indicates that the Veteran's disability picture was not at the 40 percent disability level.    

For these reasons, an initial 20 percent disability rating, but not higher, will be assigned prior to February 14, 2008.  

 
Since February 14, 2008

Since February 14, 2008, a 40 percent disability is assigned.  After reviewing the evidence of record, the Board finds that a rating higher than 40 percent cannot be justified as the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  

First, and particularly important, the Board notes that the Veteran's private attorney prosecuted this appeal by arguing only that the 40 percent rating should have been assigned prior to February 14, 2008.  While not determinative, this is a strong indicator that the Veteran himself believes a higher rating is not assignable after February 14, 2008.  The evidentiary record is consistent with this conclusion.  

Specifically, the June 2008 VA examination shows that flexion was limited to 20 degrees.  The Veteran then underwent another VA examination on April 7, 2009.  That VA examiner found flexion to 30 degrees on active motion, but was further limited to 25 degrees after repetitive motion due to pain.  The evidence between February 14, 2008, and April 7, 2009, provides no relevant information, and neither the June 2008 examination or April 2009 examination provide a factually ascertainable basis for determining when this degree of severity began.  In the latter regard, the April 2009 VA examiner commented that the Veteran's "low back has worsened" since the December 2007 VA examination.  Yet, the April 2009 VA examiner did not say when the worsening occurred.  Moreover, the phrase "has worsened" is entirely consistent with the other evidence showing a progressive, but not sudden worsening.  In other words, the April 2009 VA examiner's comment is consistent with the staged disability ratings currently assigned.  

In summary, the evidence beginning from February 14, 2008, does not provide a basis for assigning a schedular disability rating higher than 40 percent because there is not an indication of unfavorable ankylosis of the entire thoracolumbar spine.  To the contrary, on most recent examination in August 2012, the Veteran retained flexion to 30 degrees, which is entirely consistent with a 40 percent disability level.  For these reasons, the Board must maintain the 40 percent disability level, but not higher and not earlier.  

For both staged rating periods on appeal, the Board notes that all VA examinations during the period of appellate review, which were conducted in December 2007, June 2008, April 2009, and August 2012, indicate that there were no incapacitating episodes (the last VA examination, conducted in August 2012, states that the Veteran's condition does not involve IVDS; hence, there would be no incapacitating episodes due to IVDS).  Therefore, there is no basis to justify a higher rating pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which is alternatively set forth in 38 C.F.R. § 4.71a.  

(2) Associated Medical Conditions

As indicated, the disability schedule for rating the back directs "any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, [to be evaluated] separately, under an appropriate diagnostic code."  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

In this regard, the Board will first address some indication of a bowel impairment.  Then, the Board will address the already service-connected neurologic abnormalities in the lower extremities.  

Bowel & Bladder

On VA examination in February 2008, it was noted that the Veteran had no bladder complaints, but had "[r]are" bowel incontinence due to pain.  Similarly, on a December 2008 SSA disability report, the Veteran wrote: "I have trouble with my bowel movements due to this condition."  

Looking to the rating schedule, these complaints are most analogous to 38 C.F.R. § 4.114, DC 7332, which is set forth as follows:

7332 Rectum and anus, impairment of sphincter control:

Complete loss of sphincter control
100
Extensive leakage and fairly frequent involuntary bowel movements
60
Occasional involuntary bowel movements, necessitating wearing of pad
30
Constant slight, or occasional moderate leakage
10
Healed or slight, without leakage
0

Here, the evidence does not warrant assignment a compensable disability rating.  First, he informed the February 2008 VA examiner that any incontinence was "rare."  Accordingly, it cannot be classified as "constant" or would not even seem to arise to "occasional" as warranted for a 10 percent disability rating.  Moreover, a December 2008 VA History and Physical evaluation notes that he had no problems with bladder control, and "[n]o change in bowel or bladder."  Finally, his primary doctor at VA in August 2009 noted that the Veteran denied any difficulty defecating (or urinating).  Consistent with these latter two reports, the April 2009 and August 2012 VA examinations found that there were "No" associated bowel (or bladder) problems.  

Thus, when reconciling this evidence into a consistent whole, the Board must find that, even if the Veteran had "rare" bowel incontinence, it was not more than slight.  See 38 C.F.R. § 4.2.  Accordingly, a compensable rating may not be assigned.  

Radiculopathy

The Veteran is currently assigned a 10 percent rating for radiculopathy of the right leg and a separate 10 percent rating for radiculopathy of the left leg, both of which are service-connected as secondary ("associated with") his degenerative disc disease, status post fixation L4-L5.  These ratings have been in effect since July 24, 2007, which is the date following the date of the Veteran's separation from service.  Both disability ratings are assigned under 38 C.F.R. § 4.124a, DC 8599-8520.  (A hyphenated code is used because the rating schedule does not provide an explicit code for radiculopathy, requiring rating by analogy in this manner pursuant to 38 C.F.R. § 4.27.)  

The rating schedule is as follows:

Sciatic nerve

8520 Paralysis of: 

Complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost
80
Incomplete:

Severe, with marked muscular atrophy
60
Moderately severe
40
Moderate
20
Mild
10
8620 Neuritis.

8720 Neuralgia.


The rating schedule defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  The rating schedule also directs that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves - Schedule of ratings, Introductory note. 4.124a.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. See nerve involved for diagnostic code number and rating. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. See nerve involved for diagnostic code number and rating. Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  

Here, a rating higher than 10 percent is not assignable for either leg.  

Specifically, the evidence, including the several VA examinations, shows that there were no organic changes, such as muscle atrophy, in either leg.  Beginning with a private neurologic evaluation in November 2007, until the August 2012 VA examination, all of the VA and non-VA evaluations show that there was no decrease in strength and no muscle atrophy.  

With respect to wholly sensory symptoms, the evidence is inconsistent.  The December 2007 VA examination found complaints of numbness and tingling.  One month later, on VA outpatient treatment in January 2008, the Veteran affirmatively denied any numbness or tingling in either extremity.  The February 2008 VA examination found no sensory changes.  In comparison, an evaluation by the service department in October 2008 noted decreased sensation on L3-4 on the right, and symmetrically depressed 1+ reflexes in the patella and Achilles.  On VA examination in August 2012, there were complaints of pain, which the examiner categorized as both "severe" in the right and "severe and "moderate" in the left.  Nonetheless, this same VA examiner found normal sensory examination and reflex examinations.   

Aside from this evidence, the medical records also show that the Veteran has consistently used a cane to aid ambulation.  The April 2009 VA examiner noted that he "[a]ways" uses a walker, but this was reduced to "occasional" use by the time of the August 212 VA examination.    

While this symptomatology might indicate a higher level of disability, it must be considered in the context of evidence indicating exaggeration or misrepresentation (as the Veteran's reported symptoms have been noted by medical professionals to be inconsistent with objective medical findings on examination).  Indeed, some medical records call into question the validity of the current radiculopathy diagnosis.  For instance, on VA evaluation in May 2010, it was determined that the Veteran's low back condition was "without signs of radiculopathy and/or myelopathy."  More central to this appeal, his treating VA doctor in August 2009 found it necessary to conduct a medical investigation in light of the discrepancy between the Veteran's complaints of severe complaints and the objective indicators, including the results of a CT scan.  The doctor noted "mild suggestion for radiculopathy mianly [sic] sensory, there is no motor involvement."  Due to suspected exaggeration, objective testing was conducted, which a follow-up note in October 2009 summarizes as showing "some mild findings" and "some findings without clinical correlation."  In May 2010, his VA doctor documented the Veteran's involvement with a private doctor to obtain narcotic pain medication.  

Overall, this evidence does not provide a credible basis for assigning a rating higher than 10 percent for radiculopathy in either lower extremity.  Although some of the evidence suggests complaints of severe pain with some sensory involvement, these findings do not appear to be supported by the medical evidence of record, with the medical professionals who have observed and treated the Veteran noting the inconsistency between the Veteran's allegations of severity of symptoms and the findings on examination.  Accordingly, the Board finds that assignment of a higher rating for either leg is not warranted.  

Scar

The Veteran has residual scars from prior surgeries on his back.  These are not currently assigned a compensable rating, and the Board finds that the evidence does not justify a compensable rating.  Representative of the pertinent evidence throughout the period of appellate review, the August 2012 VA examiner found that the surgical scars were not painful, unstable, or greater than 39 square cm.  Thus, a compensable rating may not be assigned on the basis of the surgical scars.  See 38 C.F.R. § 4.118 (as in effect both before and after October 23, 2008).  

Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

The first two steps should be undertaken by comparing the disability picture of each service-connected disability with the criteria in the rating schedule for that disability.  The Board should compare the service-connected disability picture with the criteria in the rating schedule for that disability.  Johnson v. Shinseki, 26 Vet.App. 237 (2013).  Extraschedular consideration is undertaken on the basis of each individual service-connected disability.  Based on this disability-by-disability approach, the Board is not required to consider whether a veteran is entitled to referral for extraschedular consideration of his service-connected disabilities on a collective basis.  Id.  

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Likewise, the rating schedule for neurologic disabilities contemplates the complete disability picture, including pain, motor, and sensory dysfunction.  See 38 C.F.R. § 4.124a.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal and neurologic disabilities, the Board concludes that the schedular rating criteria reasonably describe this Veteran's disability picture.  As discussed immediately above, this picture is manifested by pain in the back, which radiated to the lower extremities, causing some degree of sensory impairment.  He walks with a cane and, occasionally, a walker, although this is of questionable credibility.  The Veteran also takes narcotic pain medication for his back pain.  Not discussed immediately above, a December 2008 VA prescription shows that he was "advised that he can not drive, use alcohol or operate machinery ... while he is taking this medication."  There is nothing exceptional or unusual about this disability picture because the rating criteria reasonably describe the functional impairment involved in limited walking and ability to drive.  Thun, 22 Vet.App. at 115. 

Limiting referrals for extraschedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting  for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Here, this gap-filling function has been achieved since February 14, 2008, because he has been assigned a TDIU on the collective basis of his entire service-connected disability picture since that date.  Prior to that time, there is no evidentiary basis to apply this gap-filling function.  Most importantly, the Veteran's other service-connected disabilities are depression and a right knee disability.   A VA psychiatric examination conducted in November 2007 notes that the Veteran's depressive symptoms were not severe enough to interfere with occupational and social functioning.  Then, a mental health evaluation conducted in May 2008 for his SSA claim notes that "Based on the totality of evidence [sic], he appears to be primarily limited by his physical difficulties and there is no indication of a severe mental impairment."  This statement is representative of the remaining evidence pertinent to his depression.  With regard to the right knee disability, a representative VA examination conducted in April 2009 notes "[p]resently he has no symptoms in the right knee."  Thus, it appears that his service-connected depression and right knee disabilities did not contribute individually or cumulatively to create an exceptional or unusual disability picture prior to February 14, 2008, warranting referral for extraschedular consideration.  

When considering only the service-connected low back symptomatology and associated impairments, the Board notes that for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Therefore, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by some functional limitations.  

In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

(3) Summary

In summary, the Board finds that the Veteran's service-connected lumbar spine disability warrants an initial staged disability rating of 20 percent prior to February 14, 2008, but no higher than 40 percent beginning from February 14, 2008.  Separate compensable disability ratings are not warranted for objective neurologic abnormalities involving the bowel or bladder, nor is a separate compensable rating assignable for surgical scars.  Finally, there is no credible basis for assigning initial disability ratings higher than 10 percent for left or right radiculopathy.  Accordingly, the appeal is resolved to this extent.  





ORDER

An initial 20 percent disability rating, but not higher, for DDD, status post fixation L4-L5, is granted prior to February 14, 2008.  

An initial disability rating in excess of 40 percent beginning from February 14, 2008, for DDD, status post fixation L4-L5, is denied.  

An initial disability rating in excess of 10 percent for radiculopathy of the right leg associated with DDD, status post fixation L4-L5, is denied.

An initial disability rating in excess of 10 percent for radiculopathy of the left leg associated with DDD, status post fixation L4-L5, is denied.


REMAND

The Veteran is currently assigned a TDIU since February 14, 2008, which is date on which he first meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16a.  This appeal is for an earlier effective date for the TDIU.  

At present, it does not appear to be in material dispute that the Veteran raised the issue as a component of his appeal for a higher initial disability rating for his service-connected low back disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the date of claim can be considered to be August 28, 2007, when he filed his original application for VA benefits following separation from service the month prior.  

The remaining question then becomes whether the criteria for award of a TDIU were factually ascertainable prior to February 14, 2008.  Prior to that date, his combined schedular rating under 38 C.F.R. § 4.25, when taking into consideration all five service-connected disabilities, including the initial 20 percent rating assigned by the Board immediately above, was 40 percent.  Accordingly, a schedular TDIU may not be assigned prior to that date.  See 38 C.F.R. § 4.16(a).  

However, the record is not complete on the question of whether a TDIU may be warranted on an extraschedular basis prior to February 14, 2008.  Notably, in this regard, the initial grant of a TDIU was based on the findings in an April 2009 VA examination.  This VA examiner opined that the Veteran's low back condition would likely prevent the Veteran from doing any physical or sedentary employment, to include due to narcotic pain medication.  

Because it appears the Veteran has been prescribed narcotic pain medication continuously since his separation from service, this VA examiner's assessment indicates that the Veteran's collective disability picture, especially when taking into consideration the impairment resulting from his narcotic pain medication, may make him unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

In such situations, the matter must be referred for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Refer this matter to the Director, Compensation Service, for extraschedular consideration to determine whether the Veteran is unemployable by reason of any single or combination of his service-connected disabilities.  

2.  Afterwards, the case should be returned to the Board for the purpose of further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


